Citation Nr: 1739729	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-16 706A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 2009 Board of Veterans' Appeals decision denying an effective date earlier than September 28, 1998 for service connection for low back strain with sciatica and posttraumatic stress disorder (PTSD).

[The other issues currently before the Board on appeal from rating decisions by the Regional Office will be addressed in a separate Board decision.]


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

The Veteran and Dr. D.V.



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959.

The Veteran testified at a hearing before the undersigned Veterans Law Judge, held via videoconference in April 2017.  The claims file includes a transcript of the hearing.  The Veteran timely submitted a motion to correct the hearing transcript pursuant to 38 C.F.R. § 20.716.  The motion is granted and the spelling errors and corrected wording (e.g., "ionizing radiation" instead of "plutonium poisoning", "appointments" instead of "deployments") identified by the Veteran are accepted and are hereby made part of the official transcript.  (The Board notes that the marked up hearing transcript also contains additional notes and underlining for emphasis that are commentary on the hearing rather than corrections.)

In presenting his claims of entitlement to earlier effective dates, the Veteran made clear that he intended to pursue a claim of CUE in the prior, final June 2009 Board decision denying an earlier effective date.  The Veteran has submitted multiple documents containing argument on his various theories and presented argument and testimony at his Board hearing on the issue of CUE in the prior Board decision.  The Board has jurisdiction over the claim.  See April 2017 Board Hearing Tr. at 13 (representative noting Board has jurisdiction of the CUE claim); Bernard v. Brown, 4 Vet.App. 384, 390-91 (1993) (holding that the Board has authority "to decide all questions presented on the record before it that were necessary to its decision on the matter").

A separate Board decision is being issued addressing the Veteran's claims seeking entitlement to earlier effective dates with respect to PTSD, the back disability, and TDIU, and his claims that RO rating decisions were clearly and unmistakably erroneous.  
FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO assigned an effective date of September 28, 1998, for the grant of service connection for a back disability.  In a December 2004 rating decision, the RO assigned an effective date of September 28, 1998, for the grant of service connection for PTSD and for the grant of TDIU.

2.  In a June 2009  decision, the Board denied entitlement to earlier effective dates for PTSD and a back disability.  The Veteran did not appeal that determination.

3.  At the time of the June 2009 Board decision, the issues of whether the Veteran had filed an informal claim prior to September 28, 1998, of whether, if so, he timely filed a formal claim after any such informal claim, and of whether the Veteran was incompetent such that the time for filing a claim was tolled, involved a weighing of the evidence as to which reasonable minds could differ.  There was no clear error.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision denying the Veteran's claim of entitlement to an effective date earlier than September 28, 1998, for the grant of service connection for PTSD and a back disability is final.  38 U.S.C. § 7104 (West 2016); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The June 2009 Board decision was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has alleged that the Board committed clear and unmistakable error (CUE) when it denied an effective date prior to September 28, 1998, for the grant of service connection for PTSD and a back disability in a June 2009 decision.

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.

Procedural History of EED Claims

The Veteran's claim of entitlement to service connection for a back disability was granted in a May 2003 rating decision with an effective date of September 28, 1998.  VA treated that issue as on appeal until it was denied in the June 2009 Board decision.  As will be discussed below, that decision became final.

The RO granted entitlement to service connection for PTSD and to TDIU in a December 2004 rating decision and assigned the currently disputed effective dates.  As discussed in the June 2009 Board decision, the Veteran did not appeal that rating decision and it became final.  The Veteran attempted to file a freestanding claim of entitlement to an earlier effective date with respect to PTSD, and that freestanding claim was denied in the June 2009 Board decision.  The June 2009 Board decision also adjudicated, on the merits, and denied, the Veteran's claim of entitlement to an effective date prior to September 28, 1998, for the grant of service connection for a back disability.  The Veteran filed motions to vacate and to reconsider the June 2009 decision, both of which were denied.  See August 2009 Board Denial of Motion to Vacate the June 2009 Decision; July 2010 Board Denial of Motion for Reconsideration.  The Veteran did not file an appeal to the United States Court of Appeals for Veterans Claims, and the June 2009 Board decision became final.  38 U.S.C. § 7104 (West 2016); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

Instead, as discussed at the 2017 Board hearing and as previously clarified by the Veteran in various filings, the earlier effective date claims are based on CUE in prior decisions.  Given the above procedural history, the effective date assigned with respect to the grant of PTSD in a December 2004 rating decision became final when that decision was not appealed.  See June 2009 Board Decision (finding the December 2004 rating decision final, denying the PTSD claim as a freestanding claim for an earlier effective date, and failing to reach their merits).  The Veteran has not alleged any error in the Board's June 2009 determination that the December 2004 rating decision became final and the record contains no indication that it was not final.  See also December 2004 Statement of Veteran's Representatives (indicating he wanted "to withdraw all issues on appeal").  Therefore, to obtain an earlier effective date with respect to PTSD, the Veteran must show CUE in the December 2004 rating decision.  The Board decision denying the freestanding claim of entitlement to an earlier effective date with respect to PTSD was properly denied in accordance with judicial precedent and contains no CUE.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that there can be no freestanding earlier effective date claim with respect to the initial grant of service connection).

The claim of entitlement to an earlier effective date for the back disability was addressed on its merits in the June 2009 Board decision which treated the May 2003 rating decision as on appeal.  The May 2003 rating decision was subsumed in the June 2009 Board decision.  Therefore, the June 2009 Board decision was the first final, unappealed denial of entitlement to an effective date earlier than September 28, 1998, for the grant of service connection for a back disability.  The Veteran claims that there was CUE in the June 2009 Board decision with respect to the back disability claim.

The Veteran has alleged several theories during the course of this litigation.  Each of his theories will be addressed in turn.
a.  Filing of Claim with the Social Security Administration

The Veteran has alleged that he is entitled to an effective date for his service-connected PTSD and back disabilities as early as May 20, 1993, the date that he filed a claim for disability benefits with the Social Security Administration (SSA).  Although certain claims for benefits filed with SSA constitute a claim filed with the Secretary for effective-date purposes, e.g., 38 U.S.C. § 5105 (dependency and indemnity compensation); 38 C.F.R. §3.152 (death benefits), there is no such regulation (and was no such regulation during the relevant time period) with regard to SSA disability claims being equivalent to the filing of claims for VA disability compensation benefits.

The June 2009 Board decision does not involve a clear and unmistakable error in failing to assign an effective date based on the date the Veteran filed an SSA claim.

b.  A 1996 VA Treatment Record Referencing Referral to a VSO

The Veteran has also argued that he is entitled to an effective date of November 1, 1996, (or, sometimes, January 11, 1996) because of a VA treatment record in which a VA social worker noted:  "Vet to contact state reps re: sc claim."  See November 1996 VA Social Work Note; October 2011 Veteran Statement in Support of Claim for Earlier Effective Date; April 2017 Board Hearing.  [The date on the VA treatment record is "11/01/1996" which the Veteran has sometimes interpreted as being in the format day-month-year, i.e., 11 January 1996.  However, VA records generally are in the more common American format month-day-year and the particular record contains the Veteran's birth date in the month-day-year format.  Therefore, the Board concludes the date on the record is November 1, 1996.]

The Veteran has argued, as he did before the Board in June 2009, that he went to a VSO representative and filled out a claim (he is unsure whether formal or informal) which was submitted on or about the same day.  He has asserted that the claim was filed with VA, but lost.  He has also alleged that, assuming it was an informal claim, VA failed to notify him of the need to submit a formal claim within one year of that date.  He has produced various pieces of correspondence in which he or others have indicated that he did file a claim in or around November 1996.  See, e.g., June 2009 Board Decision (recounting facts and evidence supporting the Veteran's allegations in context of back claim); December 2012 Veteran Statement (providing detailed summary of his CUE argument with citations to relevant evidence); December 2012 Letter from Dr. R.K. ("It is more likely than not he filed the claim the same day he was referred to the service officer by [a] social worker"); October 2011 Veteran Statement (same); April 2017 Board Hearing.

Because review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question,  Russell, 3 Vet.App. at 314, the relevant evidence is the evidence that was before the Board at the time of the decision.  In this case, the relevant evidence would be that in the claims file in June 2009 when the Board denied an earlier effective date for the back disability.

At the time of the June 2009 Board decision, the claims file contained a July 1996 VA Form 10-7131, the 1996 VA treatment record discussed above, the Veteran's 1998 letter setting forth his claim and discussion/allegations of an earlier claim, a September 1998 appointment of representative, several later statements in which he alleges an earlier claim, his SSA records, and medical records documenting his various medical problems.  The claims file also included other evidence such as additional statements by the Veteran, an April 2005 letter from a DAV representative, and a July 2006 statement by a VFW representative.  The evaluation of all of this evidence, to include whether it indicated that more likely than not the Veteran had filed a claim in 1996, is the sort of weighing of evidence that the Board is not permitted to second guess in the context of a CUE motion.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.  The only contemporaneous documentary evidence of a claim or potential claim was the 1996 VA treatment record (potentially an informal claim) and then the September 1998 submission over one year later.  The other evidence relied on by the Veteran consists of statements made years after the fact based on recollections of past events and suppositions regarding the meaning of the absence of an earlier claim document in the file.  On this record, the Board cannot say that the evaluation of credibility and the assignment of probative weight in the prior decisions was clearly and unmistakably erroneous.  The Veteran has not identified any evidence that was in the claims file at the time of the 2009 Board decision that "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).

While the evidence could be consistent with an interpretation that the Veteran filed a claim in 1996, it does not compel that result.  Rather, the finding that the Veteran had not met the requirements for filing a claim to establish an effective date until September 1998 is also consistent with the available evidence.

In making this determination, the Board notes that, even assuming the November 1996 VA medical record constituted an informal claim, neither the law nor the facts available at the time (of either the December 2004 rating decision or the June 2009 Board decision) compel the conclusion that the Veteran timely filed a formal claim within a year of the informal claim thereby preserving his effective date under the regulations in effect at the time.  See, e.g., 38 C.F.R. § 3.157(b)(1) (1996).  As discussed in the June 2009 Board decision, the record available at the time was silent regarding any documentary evidence of a claim or any evidence, beyond the absence of a claim and the Veteran's statements, that a claim had been lost or misplaced.

Subsequent to the prior, final decisions, the Veteran has submitted evidence that, during the mid-1990s, the Oakland RO lost or failed to properly process a large number of claims.  See, e.g., April 2017 Veteran Submission (containing excerpt of VA OIG report detailing roughly 14,000 mishandled claims at the Oakland RO).  He argues that it is likely that his claim from 1996 was among those claims and, so, was not properly processed.  The Board cannot rely on this evidence to revise a decision based on CUE, however, as this evidence was not of record at the time of the prior decision.  Russell, 3 Vet.App. at 314.  Likewise, the more recent statements and opinions submitted made by the Veteran (e.g., December 2012 Letter from Dr. K to DAV) constitute new or recently developed facts.  Consequently, that evidence also cannot form the basis of revision based on CUE.  Id.  

Even assuming the prior Board decision did not discuss each piece of evidence in the claims file at the time of the decision, consideration of, for example, additional statements from the Veteran or discussion of the July 1996 VA Form 10-7131, would not would not have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet.App. 433, 441 (2014) ("a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought should have been granted at the outset"); Fugo v. Brown, 6 Vet.App. 40, 44 (1993) ("even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso factor, clear and unmistakable"); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (holding that, for purposes of establishing clear and unmistakable error, the commission of the alleged error must have "manifestly changed the outcome").  Rather, there is substantial evidence to support the June 2009 Board decision if all of the then-available facts were considered and the correct legal standards were applied (which, again, it appears they were) and "it is not absolutely clear that a different result would have ensued" but for the presumed error.  Again, the fact remains that the claims file contains no formal claim prior to September 1998 and no correspondence or inquiries from the Veteran prior to September 1998 regarding the status of his claim.  While he has provided credible explanations for both of those facts, the evidence in his favor is not so strong that it compels a different decision, which is the standard for a CUE motion.

There was no CUE in the June 2009 Board decision with respect to the interpretation of the facts as known at the time, to include the interpretation of the November 1996 VA treatment record and absence of any other document that might constitute a claim until September 1998.

c.  Failure to Notify Veteran of the Need to Submit a Formal Claim in 1996

The Veteran has argued that VA breached its duty to assist when the RO failed to inform him that he needed to file a formal claim subsequent to the alleged informal claim in November 1996.   See December 2011 Veteran Statement; January 2012 Veteran Statement.  However, VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE."); accord Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (holding a failure to notify a Veteran does not toll the one-year time period to file a claim subsequent to discharge).  CUE is not warranted due to any failures by VA to notify the Veteran of the need to submit a formal claim or otherwise notify him of action necessary to establish an effective date.  And, again, this presupposes there was an informal claim that VA failed to respond to, and, as discussed in more detail above, that is not clear.

d.  The Veteran's Alleged Incompetence

The Veteran has submitted evidence that he was incompetent to pursue his claim during the mid-1990s, so he argues the one year time limit on filing a formal claim after his alleged informal claim in November 1996 should have been tolled or otherwise not enforced.  See, e.g., October 2011 Veteran Statement (attaching medical opinion supporting allegation of incompetence).  Here, there was no formal finding of incompetency at the time and, despite medical records indicating serious psychiatric difficulties (e.g., a GAF of 35 in August 1996 private treatment note), VA did not have a duty to inquire into his competency at the time of his claim.  See Brown v. Harris, 669 F.2d 911, 913 (4th Cir. 1981).  There was no CUE in failing to investigate his competency.  

The primary evidence that he was actually incompetent post-dates the prior, final adjudications of his effective date claims, so is not evidence that can be relied on to revise the prior decisions under CUE.  Moreover, the law and regulations do not compel VA adjudicators to toll the time for filing a claim based on the Veteran's incompetency.  See Rodriquez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) (holding that the statutes or regulations do not provide a justification for "ignoring the unequivocal command [in the statutes] that the effective date of benefits cannot be earlier than the filing of an application therefor").  While the time limits within which claimants are required to act to perfect a claim may be extended for good cause shown, see 38 C.F.R. § 3.109(b), the first allegation of actual incompetency came over a decade after the period the Veteran seeks to toll and after the effective date issues had been fully adjudicated, including in the June 2009 Board decision.  The Veteran was able to pursue his claim to a successful conclusion with the help of VSO officers (who assisted him at the time of his original filing and throughout his appeals, but who never raised the issue of competency during the adjudication process).  The Board cannot conclude that, based on the evidence of record at the time, the June 2009 Board decision contained CUE in failing to find that the Veteran was incompetent and, additionally, that any such incompetence warranted a tolling of the one year period to file a formal claim following the alleged November 1996 informal claim.  Rather, the available evidence would require evaluation and assignment of probative weight.  The favorable evidence is not so compelling that the prior adjudicators could only reach one conclusion on these issues.

Conclusion

In short, the June 2009 Board decision indicates that the Board was aware of and applied the proper statutory and regulatory provisions and the evidence of record at the time of that decision was sufficient to support the necessary factual findings.  Viewing the evidence of record at the time, reasonable minds could have concluded, to the requisite degree of certainty, that the Veteran failed to file a formal claim within one year of the November 1996 VA treatment record.  See Russell, 3 Vet.App. at 313-14 ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that reasonable minds could only conclude the original decision was fatally flawed at the time it was made.").  If there was error in the conclusion that the Veteran did not file a claim until September 1998, it was not CUE.  See Damrel, 6 Vet.App. at 245 (holding that improperly weighed and evaluated evidence "can never rise to the stringent definition of CUE").

Similarly, the alleged failure to provide notice or to develop and adjudicate the Veteran's competence do not constitute CUE on this record.

Duties to Notify and Assist

CUE claims are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g.,  Livesay v. Principi, 15 Vet.App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


ORDER

The motion alleging CUE in the June 2009 Board of Veterans' Appeals decision denying an effective date earlier than September 28, 1998 for service connection for low back strain with sciatica and posttraumatic stress disorder (PTSD) is denied.



                       ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



